Citation Nr: 1442455	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to the Veteran's service-connected right foot disability.

2. Entitlement to service connection for peripheral neuropathy of the left foot lower extremity, to include as secondary to the Veteran's service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is associated with the electronic record.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of entitlement to service connection for peripheral neuropathy of the left foot lower extremity, to include as secondary to the Veteran's service-connected right foot disability, is addressed in the REMAND section of the decision and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right lower extremity peripheral neuropathy is related to the service-connected right leg disability. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for right lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Given the favorable disposition below, no further discussion of these provisions is required at the present time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran asserts that he has bilateral lower extremity peripheral neuropathy related to his period of service.  He specifically alleges that these disabilities started in service after surgery for his service-connected right foot disability.

The Veteran's service treatment records note that he had right foot surgery in 1983.  In August 1990, there is an isolated note of left foot numbness.  Records in August 1990, January 1991, and August 1991 noted complaints of right foot pain and numbness.

A November 1996 private treatment record reflects complaints of numbness in the right period for the previous three years.  A June 1997 private treatment record reflects complaints of right foot pain and peripheral neuropathy.  An October 1997 report reflects complaints of numbness and tingling in the right foot.

On VA examination in January 2009, the Veteran reported that his right leg pain began in 2004 and that his left leg pain began in 2006.  The examiner opined the etiology of his neuropathy was unknown.

In a June 2008 VA neurology consult report, the Veteran reported that leg pain and numbness began five years prior on the right side and within the past year on the left side.  The examiner found painful axonal peripheral neuropathy that was identically symmetric and unrelated to past surgery or trauma.

In a December 2009 statement, the Veteran's private physician stated that the Veteran's lower extremity peripheral neuropathy had a multifactorial etiology and indicated that the peripheral neuropathy in the right lower extremity was related to the service-connected right foot disability.

With respect to peripheral neuropathy in the right leg, the Board acknowledges that there are competing opinions regarding the etiology.  While the January 2009 VA examiner opined that the etiology of the neuropathy is unknown, and the July 2010 VA examiner found that neuropathy of the bilateral lower extremities is not caused by or a result of the service-connected right foot injury, the Veteran's private physician found a positive relationship between the service-connected right foot disability and the right lower extremity peripheral neuropathy.

In this case, the Board finds that the Veteran's private physician's opinion is highly probative.  In so finding, the Board points out that this opinion is supported by a rationale and is consistent with the medical evidence of record to include the Veteran's in-service reports of right foot numbness subsequent to his in-service right foot surgery.

Given the above, the Board finds that evidence as to whether the Veteran has right lower extremity peripheral is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he has peripheral neuropathy of the right lower extremity as a result of his service-connected right foot disability.


ORDER

Entitlement to service connection for right lower extremity peripheral neuropathy, as secondary to the service-connected right foot disability, is granted.


REMAND

Having granted service connection for right lower extremity peripheral neuropathy, the Board finds that a question is raised of whether that newly service-connected disability may have had a causal effect on the nonservice-connected left lower extremity peripheral neuropathy.  The Board is mindful that the December 2009 private doctor's statement indicates that the Veteran's neuropathy has "consistently favored the right side," a process which may well have had a causal effect on left-sided symptoms as well.  This matter needs to be addressed further upon examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination, with an examiner who has reviewed the claims file (including any Virtual VA or VBMS records).  Based upon the file review, the history provided by the Veteran, and the examination results, the examiner must address whether the left lower extremity peripheral neuropathy is at least as likely as not (a 50 percent or greater probability): 1) caused by an incident of service, or 2) caused or aggravated (permanently worsened) by the service connected right foot disorder and right lower extremity peripheral neuropathy.  All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, the claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


